Citation Nr: 0914145	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-07 258A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to herbicide exposure.

2.  Entitlement to service connection for stomach cancer due 
to herbicide exposure.

3.  Entitlement to service connection for a skin disorder due 
to herbicide exposure.

4.  Entitlement to service connection for numbness of the 
left lower extremity due to herbicide exposure.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to an effective date earlier than March 21, 
2000, for the grant of a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
December 1967 with service in the Republic of Vietnam.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from January 2003 and April 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which, in pertinent 
part, denied entitlement to service connection for the above 
conditions and granted entitlement to TDIU, effective March 
21, 2000.  

In September 2008, the Veteran provided testimony at a 
hearing before the undersigned at the RO.  A transcript of 
the hearing is of record.  The Veteran elected to proceed 
without the presence of his representative of record.

During his September 2008 hearing, the Veteran indicated that 
he had a pending claim for entitlement to service connection 
for urothelial carcinoma.  As a decision has not been 
rendered with respect to this claim, it is referred to the RO 
for the appropriate action.

The Veteran also offered testimony with regard to entitlement 
to an award of $580,000, the median price of a home in 
Southern California, and to benefits on behalf of his 
daughter for defects that resulted from his exposure to Agent 
Orange.  In an October 1996 decision, the Board had denied 
entitlement to service connection for disability of the 
Veteran's daughter.  These matters are referred to the RO for 
adjudication.

In October 2008, subsequent to issuance of October 2007 
supplemental statement of the case (SSOC), the Veteran 
submitted additional evidence without a waiver of RO 
consideration.  This evidence consists of private medical 
records, duplicate copies of service treatment and personnel 
records, and multiple statements by the Veteran.  With 
respect to the Veteran's claim for entitlement to service 
connection for prostate cancer, as discussed below, the Board 
has determined that the claim should be granted; therefore a 
waiver of RO consideration of the evidence is not necessary.  
See 38 C.F.R. § 20.1304(c) (2008).  

The Board has determined that the new evidence is not 
pertinent to the Veteran's other claims on appeal and is 
cumulative of evidence previously considered by the RO as it 
shows treatment for various cancers and does not establish 
the presence of stomach cancer.  Therefore, a remand for 
consideration of this evidence by the originating agency is 
not required.  Thus, the Board will consider the claim on the 
merits.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for 
hemorrhoids numbness of the left lower extremity are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's prostate cancer is etiologically related to 
active duty service and herbicide exposure.

2.  The Veteran does not have a current stomach cancer.

3.  The Veteran does not have a current skin disorder.

4.  The Veteran's claim for TDIU was received on June 25, 
1990.

5.  On June 20, 1997, the Veteran was first shown to be 
unemployable due to service connected disability and his 
service connected disabilities were ratable at a level that 
met the schedular requirements for TDIU.


CONCLUSIONS OF LAW

1.  Prostate cancer was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Stomach cancer was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 
3.303, 3.307, 3.309.

3.  A chronic skin disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. § 3.303, 3.307, 3.309.

4.  The criteria for an effective date of June 20, 1997, for 
the award of TDIU are met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.16(a), 4.16(b), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the claim for entitlement to service connection for 
prostate cancer, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

In a letter issued in March 2003, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the earlier effective date issue, the appeal 
arises from disagreement with the effective date following 
the grant of TDIU.  The United States Court of Appeals for 
Veterans Claims (Court) has held that filing a notice of 
disagreement begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements (such 
as an effective date) are appropriately addressed under the 
notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements  Id.  There has been no allegation of 
prejudice is this case.  Hence, further VCAA notice is not 
required.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency appears to have been cured by 
readjudication of the claims in supplemental statement of the 
case issued in October 2007.  Mayfield v. Nicholson, 499 F.3d 
1399 (Fed. Cir. 2007).  

Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the 
claims.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
VA examinations or medical opinions in response to his claims 
but has determined that no such examinations or opinions are 
required.  With respect to his claims for entitlement to 
service connection for stomach cancer and a chronic skin 
disorder, there is no competent evidence that he currently 
has these disabilities.  

Therefore, the duty to assist does not require examinations 
or medical opinions for the issues decided in this decision. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumors, 
are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2008).  

In addition, a Veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Prostate Cancer

For Veterans exposed to herbicides, certain diseases, 
including prostate cancer, shall be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309 (e) (2008).  Prostate cancer 
shall be service connected if it manifests to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).  

The Veteran was noted to have a mildly enlarged prostate 
gland during an April 1996 CT scan performed in connection 
with his transitional cell carcinoma of the bladder.  A month 
later, a biopsy was performed and prostatic carcinoma was 
identified in the left anterior portion of the prostate.  
Records of a recent March 2008 examination with a private 
physician note that the Veteran's prostate cancer was treated 
with a radical retropublic prostatectomy.  

Thus, as the Veteran served in Vietnam during the Vietnam 
War, he is presumed to have been exposed to herbicides during 
that service.  He has a current diagnosis of prostate cancer.  
The regulatory requirements for service connection for 
prostate cancer on a presumptive basis are satisfied.  
Accordingly, service connection for prostate cancer is 
granted.

Stomach Cancer

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498. 

Service treatment records are negative for complaints or 
treatment pertaining to stomach cancer.  The examination for 
separation in September 1967 shows that the Veteran's abdomen 
was found to be normal.  

The post-service medical evidence of record shows that the 
Veteran has been diagnosed and treated for several types of 
cancer.  In 1992, right kidney transitional carcinoma was 
diagnosed and he underwent a radical right 
nephroureterectomy.  The following year, bladder cancer was 
diagnosed and he was treated with a cystectomy with 
neobladder formation.  A May 1996 biopsy indicated prostatic 
carcinoma and a right radical retropubic prostatectomy was 
performed.  Most recently, in March 2008, a urethral tumor 
was diagnosed.

While the Veteran has clearly had several types of cancer, 
there is simply no competent evidence of record showing 
stomach cancer.  

The Veteran has reported that he has stomach cancer, but as a 
lay person, he is not competent to interpret pathology 
reports or other diagnostic studies that would be necessary 
to diagnose the presence of that disease.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).  Medical professionals have not 
interpreted any tests or diagnostic studies as suggesting the 
presence of stomach cancer.

The evidence is therefore against a finding of any current 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.

Skin Rash

The Veteran contends that he incurred a chronic skin rash as 
a result of his exposure to Agent Orange during active duty 
service in Vietnam.  Service treatment records show that the 
Veteran was treated for varicella in July 1966.  The report 
of examination for separation from service dated in September 
1967, indicates that the Veteran's skin was normal.  

The post-service evidence of record establishes that the 
Veteran first complained of a skin disorder more than 15 
years after separation from active duty.  He reported 
experiencing itchy and peeling skin on a December 1984 Agent 
Orange exposure questionnaire.  

In February 1985, the Veteran was diagnosed at a VA Medical 
Center (VAMC) as having several skin conditions beginning 
when he was found to have moderate bilateral tinea pedis 
following complaints of itching skin.  Similarly, he was 
diagnosed as having mild dermatitis and tinea cruris at the 
VAMC in November 1986 and July 1987, respectively.  The 
record contains no other post-service reports of a skin 
disorder.

Upon VA examinations in December 1984 and February 1986, no 
abnormalities of the skin were noted and the examiner found 
that the Veteran had no residuals of a history of Agent 
Orange exposure.  

In March 2004, the Veteran submitted a detailed report of 
disabilities that had their onset during service.  He did not 
report a skin disorder.  He also did not mention a skin 
disorder at his hearing.

Although the Veteran's exposure to herbicides is presumed 
based upon his service in Vietnam, tinea pedia, tinea cruris, 
and dermatitis are not subject to presumptive service 
connection on the basis of herbicide exposure.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e).  

As noted above, service connection on any basis requires 
competent evidence showing the existence of a present 
disability.  Shedden, 381 F.3d at 1163, 1167; see also 
Caluza, 7 Vet. App. at 498.  

The Board notes that to be present as a current disability, 
the claimed condition must be shown at some time since the 
claim, as opposed to some time in the past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet 
App 319 (2007).  

Although the Veteran received treatment for several skin 
conditions from 1985 to 1987, there is no medical evidence of 
treatment or complaints related to a chronic skin disorder 
after July 1987.  The Veteran has also not reported any 
current symptoms or treatment since that time.  Thus, when 
the Veteran claimed entitlement to service connection in June 
1990, there was no evidence of a current disability, nor has 
there been evidence of a current disability since that time.

Therefore, the evidence is against a finding of any current 
chronic skin disorder due to service.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.

Effective Date for the Grant of TDIU

Legal Criteria

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefrom.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5110(a),(b) (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an  
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later. 

(o)(2) Disability compensation.  The date 
as of which it is factually ascertainable 
that an increase in disability had 
occurred if claim is received within 1 
year from such date otherwise, date of 
receipt of claim.  
38 C.F.R. § 3.400(o)(2008).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be ratable at 60 percent or more; 
and if there are two or more disabilities, at least one 
disability must be ratable at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is 
VA's policy to grant TDIU in all cases where service 
connected disability causes unemployability regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).

Analysis

Entitlement to TDIU was granted in a January 2003 rating 
decision, effective March 21, 2000.  The Veteran contends 
that the appropriate effective date for the grant of TDIU is 
from January 1993, the date he received a letter from the 
Agent Orange Administration finding him to be 100 percent 
disabled.  

The Veteran's claim for entitlement to TDIU was received in 
June 1990, along with his claims for entitlement to service 
connection.  While a formal claim was not filed, where a 
Veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2008) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the Veteran is entitled to TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran filled out the portion of his June 1990 
application for compensation or pension that pertained to 
claims for total disability.  He included information on his 
employment history and noted that he was currently 
unemployed.  Therefore, a claim for TDIU is deemed filed 
along with his June 1990 claims for entitlement to service 
connection.  

The record contains a May 1992 private medical provider 
evaluation specifically finding that the Veteran was 
permanently disabled and unable to work due to his kidney and 
bladder cancers.  In addition, the Veteran has consistently 
stated during VA examinations that he stopped working in 1991 
due to his various cancers, and in a June 1997 employment 
history form noted that he stopped working due to cancer.  

Records from the Federal Agent Orange Administration confirm 
that in January 1993, the Veteran was found to be eligible 
for participation in the Agent Orange Payment Program as 100 
percent disabled.  The records do not disclose that the 
service connected disabilities were considered.

Subsequent rating decisions granted service connection with 
the following evaluations as being in effect at the time of 
the Veteran's June 1990 claim for TDIU: grand mal seizures, 
rated as 40 percent disabling; post-traumatic stress disorder 
(PTSD), rated as 30 percent disabling, and residuals of a 
shell fragment wound to the right knee, rated as 10 percent 
disabling.  The combined disability rating was 60 percent.  
38 C.F.R. § 4.25 (2008). While the Veteran had one disability 
rated at 40 percent, he did not have sufficient additional 
disability to bring his combined rating to 70 percent or 
more.  Therefore, on its face, he did not meet the schedular 
criteria for a grant of TDIU at the time his claim was 
received.  38 C.F.R. § 4.16(a).

The provisions of 38 C.F.R. § 4.16(a), however, provide that 
the percentage requirements will be met if the service 
connected disabilities are "ratable" at a combined 70 
percent or more with one disability "ratable" at 40 percent 
or more.

On June 20, 1997, the Veteran underwent a VA examination to 
evaluate PTSD.  The examiner noted the Veteran's reports that 
he had stopped working primarily due to cancer, but found 
that PTSD caused "significant" impairment in his ability to 
interact with others in the work environment and caused 
significant chronic social impairment.  The diagnosis was 
PTSD with a global assessment of function of 50.  A GAF of 50 
contemplates serious social and occupational impairment and 
an inability to hold a job.  AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.125, 4.130 
(2008).

In a January 2003 rating decision, the Veteran was granted an 
increased rating of 50 percent for his PTSD, effective March 
21, 2000.  With the grant of an increased rating for PTSD, 
his combined disability rating increased to 70 percent on 
March 21, 2000, and the schedular criteria of 38 C.F.R. 
§ 4.16(a) were met.  

The record prior to June 20, 1997 contains no evidence that 
service connected disabilities caused the Veteran to be 
unemployable.  June 20, 1997, represents the date it was 
factually ascertainable that service connected disabilities 
rendered the Veteran unemployable.  Because there was a 
pending claim, an effective date for the grant of TDIU is 
warranted.

The GAF score and the examiner's finding of significant 
social and occupational impairment would support a rating of 
at least 50 percent for PTSD and that the disorder was 
"ratable" at that level.  38 C.F.R. §§ 4.16(a), 4.132 
(2008).  Hence, an effective date of June 20, 1997, for the 
grant of TDIU is warranted. 


ORDER

Entitlement to service connection for prostate cancer due to 
herbicide exposure is granted.

Entitlement to service connection for stomach cancer due to 
herbicide exposure is denied.

Entitlement to service connection for a skin disorder due to 
herbicide exposure is denied.

Entitlement to an effective date of June 20, 1997, for the 
grant of TDIU is granted.


REMAND

Regarding his claim for service connection for left leg 
numbness, the Veteran has also reported the onset of left leg 
numbness during service.  The Veteran's report of a 
continuity of symptomatology can trigger VA's duty to get an 
examination.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); McLendon.

The Veteran's service treatment records establish that he was 
diagnosed with asymptomatic external hemorrhoids at his 
examination for separation in September 1967.  In addition, 
the post-service medical records note diagnoses of 
hemorrhoids in November 1998 and March 2008.

As the record indicates that the Veteran's hemorrhoids 
numbness of the left lower extremity may be associated with 
active service, VA examinations are needed to obtain 
competent opinions as to the relationship between the current 
hemorrhoids and left lower leg numbness and service.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
examination to determine the relationship 
between current hemorrhoids and the 
hemorrhoids diagnosed during service.  
The examiner should review the claims 
folders and note such review in 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current hemorrhoids are related to 
the hemorrhoids noted during service.  

The examiner should provide a rationale 
for this opinion.  The examiner is also 
advised that the Veteran is competent to 
report his symptoms during service and 
such reports must be considered.

2.  The Veteran should be afforded a VA 
examination to determine the relationship 
between current left leg numbness and 
service.  The examiner should review the 
claims folders and note such review in 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current left lower leg numbness had 
its onset in service or is related to a 
disease or injury in service.  

The examiner should provide a rationale 
for this opinion.  The examiner is also 
advised that the Veteran is competent to 
report his symptoms during service and 
such reports must be considered.

3.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case, including consideration of all 
evidence submitted since the October 2007 
SSOC, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


